NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD H. BURT,                                No. 17-56960

                Plaintiff-Appellant,            D.C. No. 2:16-cv-07340-AG-JDE

 v.
                                                MEMORANDUM*
CITY OF SANTA BARBARA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Richard H. Burt appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging federal and state law violations arising from

his arrest. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

summary judgment and qualified immunity determinations. Glenn v. Washington


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
County, 673 F.3d 864, 870 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment on Burt’s Fourth

Amendment unlawful arrest claim on the basis of qualified immunity because at

the time of Burt’s arrest, it would not have been clear to every reasonable officer

that an arrest was unlawful under the circumstances. See Rosenbaum v. Washoe

County, 663 F.3d 1071, 1075-76 (9th Cir. 2011) (explaining two-part test for

qualified immunity in the context of a claim for unlawful arrest).

      The district court properly granted summary judgment on the claims against

defendants City of Santa Barbara and the Santa Barbara Police department because

Burt failed to raise a genuine dispute of material fact as to whether the alleged

violations were caused by municipal policy, custom, or practice. See Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978).

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Burt’s state law claim after dismissing Burt’s

federal claims. See Satey v. JPMorgan Chase & Co., 521 F.3d 1087, 1090-91 (9th

Cir. 2008) (setting forth standard of review and explaining that district court may

decline to exercise supplemental jurisdiction over state law claims after all federal

claims have been dismissed).

                                          2                                      17-56960
      We do not consider issues raised by Burt in his brief that are not supported

by argument. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1992).

      AFFIRMED.




                                         3                                    17-56960